Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	The office action is in response to application filed on 11/12/2020 in which claims 1-20 were presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claim 18 recites the limitation “the slot” in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what the applicant is referring to since there is no previous "slot" claimed. For purposes of examination, the examiner will interpret “the slot” as “a slot”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 6, 8, 9, 10, 12, 13, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stolker (US20150320134A1).
Regarding Claim 1, Stolker discloses a helmet (Fig 1 and 3, #1) comprising: a shell having an inner surface (Fig 1 and 3-4, surface of interior shell #20) and an outer surface (Fig 1 and 3, surface of outer shell #8), the inner surface defining a cavity sized to receive a head of a user, the shell being formed from a resilient material (¶- 16 and 46, foam core or foam like material); at least two slots (¶- 56, 83; strap openings #18) formed in the shell and located at respective lateral portions of the shell, each slot extending from the outer surface toward the inner surface; and a chin strap (¶-83, chin strap #26) having at least two mounting segments (¶- 83-84, mouth guard strap 28 on each end), each mounting segment being advanceable through a respective one of the at least two slots for connecting the chin strap to the shell (¶- 83; strap 26 goes through openings 18 of the shell).
Regarding claim 3, Stolker discloses the limitation of claim 1 as described above, further discloses a pair of lateral pads (#39 and #49) connected to respective sides of the chin strap (#26). It is noted that the side panels are slightly raised and padding along the side of the head (¶-58, side panels 39 and 49) and the chin strap is connected through the openings (#18) on the side panels. (Fig 3a-3b, and 9). 
Regarding claim 5, Stolker discloses the limitation of claim 3 and further discloses wherein each lateral pad includes a central opening formed therein. (Fig 3, #16 and #17 vent openings)
Regarding claim 6, Stolker discloses the limitation of claim 3 as described above and further discloses wherein each lateral pad (side panels 39 and 49) includes a peripheral sidewall (the surface of the side panel where it is in contact with the shell), a portion of which is 
Regarding claim 8, Stolker discloses the limitation of claim 1 as described above and further discloses wherein each mounting segment includes a distal portion (the end of snap 27) and a proximal portion (opposite direction of distal portion), the distal portion being advanceable through the slot and engageable with the proximal portion to connect the chin strap to the shell. (Annotated Fig 1 Below)
 
    PNG
    media_image1.png
    506
    546
    media_image1.png
    Greyscale

Annotated Fig 1 of Stolker

Regarding claim 9, Stolker discloses the limitation of claim 1 as described above and further discloses having at least one vent opening formed in the shell. (¶-16 and 55, a plurality of vents extending through the foam core; vents 3,5,9,16 and 17)
Regarding claim 10, Stolker discloses the limitation of claim 1 as described above and further discloses at least one inner pad connectable to the inner surface of the shell (#20). (¶- 62, light padding in the inner shell 20) 
Regarding claim 12, Stolker discloses the limitation of claim 1 as described above and further discloses wherein each slot extends from the outer surface to the inner surface. (¶-56, 83; strap openings #18)
Regarding claim 13, Stolker discloses a helmet (Fig 1 and 3, #1) having a shell formed of a resilient material (¶-46, foam like material), the shell having an inner surface (Fig 1 and 3-4, surface of interior shell #20), an outer surface (Fig 1 and 3, surface of outer shell #8), and a pair of lateral edges, each defining a lateral contour; a chin strap connectable to the shell (¶- 83, chin strap #26); and a pair of lateral pads connected to the chin strap in opposed relation to each other (¶- 58, side panels 39 and 49; Fig 3a-3b, panels are slightly raised and padding along the side of the head), each lateral pad having a mating edge that is complementary in shape to the lateral contour of a respective one of the pair of lateral edges (inner edge where the pad and the shell connects).
Regarding claim 18, Stolker discloses the limitation of claim 13 as described above and further discloses wherein the chin strap includes a pair of mounting segments, each mounting segment including a distal portion and a proximal portion, the distal portion being advanceable through the slot and engageable with the proximal portion to connect the chin strap to the shell (¶- 83; strap 26 go through openings 18 to the shell, See annotated Fig below).

    PNG
    media_image2.png
    579
    680
    media_image2.png
    Greyscale

Annotated Fig 2 of Stolker
Regarding claim 19, Stolker discloses the limitation of claim 13 as described above and further discloses further comprising at least one inner pad connectable to the inner surface of the shell (#20). (¶- 62, light padding in the inner shell 20) 

Alternative Claim Rejection (See claim 13)

Claims 13, 14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mangold et al. (DE102017120831A1).
Regarding claim 13, Mangold discloses a helmet (Fig 1-2, #1) comprising: a shell formed of a resilient material (page 1, description, EPS core, ABS are known for resilient material) the shell having an inner surface (#2a), an outer surface (#2. Abstract) and a pair of lateral edges, each defining a lateral contour (Annotated Fig below) ; a chin strap (Fig 1-2, #5)connectable to the shell; and a pair of lateral pads (Fig 1, #4 and 14) connected to the chin strap in opposed relation to each other, each lateral pad having a mating edge that is complementary in shape to the lateral contour of a respective one of the pair of lateral edges (Annotated Fig 3 below).

    PNG
    media_image3.png
    480
    567
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    6
    8
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    460
    554
    media_image5.png
    Greyscale

Annotated Fig 3 of Mangold

Regarding claim 14, Mangold discloses the limitation of claim 13 as described above and further discloses wherein the lateral contour of the shell is of a concave configuration, and the mating edge of each lateral pad is of a convex configuration (Annotated Fig 3 above). 
Regarding claim 20, Mangold discloses a helmet (Fig 1-2, #1) comprising: a resilient shell (Fig 1-2, 1, page 1, description, EPS core, ABS are known for resilient material) having an inner surface (abstract, #2a), an outer surface (abstract, #2), a first lateral portion (Left side of 2a) defining a cavity sized to receive a head of a user; and a chin strap assembly connectable to the resilient shell; , the chin strap assembly including: a first strap body connectable to the first lateral portion of the resilient shell (Fig 1-2, 1); a second strap body connectable to the second lateral portion of the resilient shell (refer to Annotated Fig 4 below)., the second strap body being selectively engageable with the first strap body; a first lateral pad connected to the first strap body such that connection of the first strap body to the first lateral portion of the resilient shell positions the first lateral pad adjacent the first lateral portion of the resilient shell; and a second lateral pad connected to the second strap body, such that connection of the second strap body to the second lateral portion of the resilient shell positions the second lateral pad adjacent the second lateral portion of the resilient shell (Annotated Fig 4 below).

    PNG
    media_image6.png
    579
    660
    media_image6.png
    Greyscale

Annotated Fig. 4 of Mangold
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stolker (US20150320134A1). 
Regarding claim 2, Stolker discloses the limitation of claim 1 as described above and Stolker further discloses wherein the resilient material is a foam. However, Stolker doesn’t explicitly disclose having expanded polypropylene (EPP) foam. Stolker does teach that a soft helmet is made from a molded soft foam (claim 1), foam like material or any combinations (¶-16 and 46). EPP foam is made of a highly versatile closed-cell bead foam and it has a known characteristic of the materials “foam” as disclosed by Stolker. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have expanded polypropylene (EPP) foam to Stolker’s helmet in order provide high strength and impact resistance to the wearer. Further, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).
Regarding claim 4, Stolker discloses the limitation of claim 3 as described above and further discloses wherein each lateral pad is formed from foam (¶-18 and 20, foam core). 
However, Stolker doesn’t explicitly disclose having Ethylene-vinyl acetate (EVA) foam. Stolker does teach that the foam core on at least two lateral supports on each side of the helmet (¶-20, foam core), foam like material; closed-cell material, non-cross-linked polymers, and cross-linked polymers including, but not limited to high density polyethylene foam or low-density polyethylene foam, polypropylene foams, or combinations (¶-46). EVA foam is made of closed cell ethylene-vinyl acetate copolymer foam and it has a known characteristic of the materials as disclosed by Stolker. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have made the lateral pads of Stolker from  Ethylene-vinyl acetate (EVA) foam in order provide impact resistance to the 
Regarding claim 11, Stolker discloses the limitation of claim 1 as described above and further discloses wherein at least a portion of the outer surface of the shell is exposed and formed from foam. However, Stolker doesn’t explicitly disclose having expanded polypropylene (EPP) foam. Stolker does teach that a soft helmet is made from a molded soft foam (claim 1), foam like material or any combinations (¶-16 and 46). EPP foam is made of a highly versatile closed-cell bead foam and it has a known characteristic of the materials “foam” as disclosed by Stolker. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have made the outer surface of the shell of Stolker from expanded polypropylene (EPP) foam in order provide high strength and impact resistance to the wearer. Further, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).
Regarding claim 15, Stolker discloses the limitation of claim 13 as described above and further discloses wherein at least a portion of the outer surface of the shell is exposed and formed from foam. However, Stolker doesn’t explicitly disclose having expanded polypropylene (EPP) foam. Stolker does teach that a soft helmet is made from a molded soft foam (claim 1), foam like material or any combinations (¶-16 and 46). EPP foam is made of a highly versatile closed-cell bead foam and it has a known characteristic of the materials “foam” as disclosed by Stolker. 

Regarding claim 16, Stolker discloses the limitation of claim 13 as described above and further discloses wherein each lateral pad is formed from foam. However, Stolker doesn’t explicitly disclose having Ethylene-vinyl acetate (EVA) foam. Stolker does teach that the foam core on at least two lateral supports on each side of the helmet (¶-20, foam core), foam like material; closed-cell material, non-cross-linked polymers, and cross-linked polymers including, but not limited to high density polyethylene foam or low-density polyethylene foam, polypropylene foams, or combinations (¶-46). EVA foam is made of closed cell ethylene-vinyl acetate copolymer foam and it has a known characteristic of the materials as disclosed by Stolker. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have made Stolker’s lateral pads of EVA in order provide impact resistance to the wearer. Further, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stolker (US20150320134A1) in view of Cheng (WO 2014019537A1). 
Regarding claim 7, Stolker discloses the limitation of claim 1 as described above, however fails to disclose wherein the resilient material is of a density between 1.5-2.5 pound-force per cubic foot (pcf).
Cheng discloses wherein the resilient material is of a density between 1.5-2.5 pound-force per cubic foot (pcf). Cheng has noted “the density of the memory foam member is from about 25 grams/litre” and 25 g/l is equivalent to 1.56 (pcf) according to Kylesconverter. (Fig 1 by Kyleconverter as shown below).  
    PNG
    media_image7.png
    94
    759
    media_image7.png
    Greyscale

Fig 1 By kylesconverter.com

Stolker and Cheng are considered analogous art to the claimed invention because it is in the same field of invention, helmet with resilient material. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Stolker’s helmet to have resilient material that has a density between 1.5-2.5 pound-force per cubic foot (pcf) as taught by Cheng in order to provide a good balance between being soft enough to provide acceptable comfort, while being rigid enough to be resilient and to reduce tearing and damage (Page 6, last paragraph).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US7328462B1 by Straus discloses a protective helmet of the type used in football has an external soft elastomer layer to absorb/dissipate some of the energy of an impact. Other features include a quick disconnect face guard, carbon fiber face guard with Kevlar wrap at junction points, a soft foam inner shell inside the intermediate hardened shell, and a head fitting structure including a plurality of pads, visco-elastic cells and at least one inflatable bladder. In addition, the hardened shell may be formed as a lattice frame of strips having a plurality of fibers impregnated with resin. The resin may have a dye added that will indicate if and where an impact exceeding a predetermined value is incurred by the helmet to assist a physician in diagnosing a possible head trauma injury.
US20060117466A1 by Abelman discloses a chinstrap with a chin cup for a protective headgear that has a first side panel covering at least a portion of one side of the head of a user and a second side panel covering at least a portion of the opposite side of the head. The chinstrap includes a first free end attachment to the chin cup and extends laterally therefrom from cup and a second free end attached to the chin cup extending laterally therefrom opposite the first free end. A hook/loop fastening system is attached to the free ends of the chinstrap and chin cup whereby the free ends operatively engage the headgear and are releasable secured to the chin cup.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIN HTWE OO/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732